Per curiam:
This is a bill of exceptions brought by the defendant, and allowed by the circuit judge, from a decision of the circuit judge overruling a demurrer to the plaintiff’s petition for a writ of mandamus. The attention of the defendant having been called by the court to the lack of jurisdiction for bills of exceptions in matters at chambers, he informed the court that he considered that the *365exceptions were not properly brought and ought to bo dismissed, and it is accordingly so ordered.
IV. S. Edings and P. L. Weaver for plaintiff.
E. W. Sutton, Deputy Attorney General, for defendant.